Citation Nr: 0307987	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-16 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
multiple joint arthralgia.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal included the issues of entitlement to an 
evaluation in excess of 50 percent for dysthymia, and 
entitlement to a compensable initial evaluation for recurrent 
upper gastrointestinal bleeding with duodenal diverticulum, 
and was previously before the Board in August 2002.  The 
Board denied entitlement to a higher rating for dysthymia, 
but increased the evaluation for the recurrent upper 
gastrointestinal bleeding with duodenal diverticulum to 10 
percent.  The two issues that are currently before the Board 
required additional development, which was accomplished 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The development has been completed, and the remaining issues 
have been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's multiple joint arthralgia is not currently 
active; there is no evidence of recent exacerbations.  

2.  The chronic residuals of the veteran's multiple joint 
arthralgia include severe limitation of the range of motion 
of the lumbar spine.  

3.  The chronic residuals of the veteran's multiple joint 
arthralgia include severe limitation of the range of motion 
of the cervical spine.  

4.  The chronic residuals of the veteran's multiple joint 
arthralgia include limitation of motion of the right 
shoulder.  

5.  The chronic residuals of the veteran's multiple joint 
arthralgia include limitation of motion of the left shoulder.  

6.  The chronic residuals of the veteran's multiple joint 
arthralgia include limitation of motion of the right knee.  

7.  The chronic residuals of the veteran's multiple joint 
arthralgia include limitation of motion of the left knee.  

8.  The veteran's service connected disabilities include 
dysthymia, evaluated as 50 percent disabling; limitation of 
motion of the lumbar spine, evaluated as 40 percent 
disabling; psychophysiological gastrointestinal reaction with 
duodenal ulcer, evaluated as 30 percent disabling; limitation 
of motion of the cervical spine, evaluated as 30 percent 
disabling; recurrent upper gastrointestinal bleeding with 
small duodenal diverticulum, evaluated as 10 percent 
disabling; impairment of the right shoulder, evaluated as 10 
percent disabling; impairment of the left shoulder, evaluated 
as 10 percent disabling; impairment of the right knee, 
evaluated as 10 percent disabling; and impairment of the left 
knee, evaluated as 10 percent disabling.  He has a combined 
evaluation of 90 percent disabling.  

9.  The veteran's service connected disabilities combine to 
make him unable to secure or follow a substantially gainful 
occupation.  




CONCLUSIONS OF LAW

1.  The veteran's multiple joint arthralgia meets the 
criteria for a 40 percent evaluation for limitation of motion 
of the lumbar spine, a 30 percent evaluation for limitation 
of motion of the cervical spine, a 10 percent evaluation for 
right shoulder impairment, a 10 percent evaluation for left 
shoulder impairment, a 10 percent evaluation for right knee 
impairment, and a 10 percent evaluation for left knee 
impairment.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5201, 5260, 5261, 5290, 5292 (2002). 

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation for his multiple 
joint arthralgia is inadequate to reflect the impairment that 
results from this disability.  He states that there is pain 
in his back, neck, shoulders, and knees, and that the use of 
these joints is severely impaired.  Furthermore, the veteran 
contends that his service connected disabilities combine to 
make him unemployable, and that they forced him to retire 
many years before he wanted to end his work. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable disposition 
of this appeal, further discussion of the VCAA is not 
required.  

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The veteran's multiple joint arthralgia has been evaluated 
under the rating code for rheumatoid arthritis since service 
connection was initially established in December 1946.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating.  When there is less symptomatology than the criteria 
for a 100 percent rating but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  When there are symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, a 40 
percent evaluation is assigned.  One or two exacerbations a 
year in a well-established diagnosis is evaluated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rheumatoid arthritis is 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The nature of the veteran's disability and the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5002, require a thorough 
review of the medical history in this case, as well as a 
review of the actions of VA.  

The record indicates that an August 1946 statement from the 
veteran's private doctor says that he was found to have gouty 
type arthritis.  

A November 1946 private examination notes a five year history 
of painful joints, with marked seasonal changes.  On 
examination, the joints were clinically negative. 

Entitlement to service connection for arthritis, multiple, of 
the elbows, shoulders, wrists, knees, and ankles was 
established in a December 1946 rating decision.  A 30 percent 
evaluation was assigned for this disability.  

The veteran was afforded a VA examination in February 1949.  
He had a history of joint pains which required 
hospitalization in service.  Currently, the veteran continued 
to complain of aching of the ankles, shoulders, knees, and 
wrist.  He also complained of backache.  On examination, 
there was no evidence of limitation of motion or abnormality.  
A VA X-ray study of the veteran's knees, elbows, and ankles 
was negative for bone or joint pathology.  The impression was 
multiple arthralgia with no definite evidence of orthopedic 
pathology of the joints involved, systematic, mildly 
disabling.  

A March 1949 rating decision changed the diagnosis of the 
veteran's disability to arthralgia, multiple joints, mild.  
The evaluation for this disability was decreased to 10 
percent. 

An April 1949 statement from a private doctor notes that he 
had been under care since June 1948 for arthritis of the 
extremities, particularly of his knees.  

In April 1952, a VA examination stated that the veteran had a 
migratory soreness in all joints of his extremities, with no 
history of swelling. 

The veteran was afforded a VA examination in July 1969.  He 
did not have swelling or tenderness of any joint except for 
low back tenderness.  He had spasm with triggerpoints in the 
upper and lower back muscles, with loss of motion in forward 
bending.  There was a normal range of motion in all joints.  
An X-ray study of the lumbosacral spine revealed scoliosis to 
the right, but was otherwise negative.  The study of the 
right shoulder was negative.  

On the basis of the findings of the July 1969 examination 
regarding the low back, an August 1969 rating decision 
increased the evaluation for the veteran's multiple joint 
arthritis to 20 percent.  

At a June 1972 VA examination, the veteran said that he 
experienced painful joints, and soreness of the hands and 
feet.  On the day of the examination, there was back pain, 
without other current joint pain.  There was no pain or 
muscle spasm on palpation for the entire spine.  The lumbar 
spine had a normal range of motion.  The range of motion of 
the shoulders and knees was also normal, without pain on 
palpation.  

A January 1974 VA examination noted that the veteran 
complained of pain in the back and multiple joints.  The 
examination was negative for tenderness or spasm of the 
hands, elbows, knees, and ankles, and the range of motion was 
full at each of these joints.  The lumbar spine was negative 
for spasm or tenderness, but had some loss of the range of 
motion.  

The veteran underwent another VA examination in February 
1976, at which time he continued to complain of joint pain.  
The range of motion of the lumbar spine, knees, and hips was 
slightly less than full.  The pain was said to come and go, 
and to become very severe at times.  An X-ray study noted 
hypertrophic lipping of L3 to L5, but the knees and hips were 
normal.  The diagnoses included arthralgia of both hips and 
knees. 

At a January 1997 VA examination, the veteran reported pain 
of the neck, back, left hip, left sacroiliac region, feet, 
wrists, and hands, with the worst discomfort located in the 
neck and low back.  On examination, there was tenderness of 
the cervical spine with less than full range of motion.  The 
lumbar spine also had less than a full range of motion.  An 
examination of the hands, wrists, elbows, shoulders, feet, 
ankles, and knees revealed no abnormality.  An X-ray study 
showed changes of the cervical and lumbar spine.  The 
impressions included degenerative disc disease of the 
cervical and lumbar spine, degenerative arthritis of the 
cervical and lumbar spine, and multiple arthralgias, no cause 
found.  

VA treatment records from February 1998 indicate that the 
veteran's arthritis had recently been giving him a lot of 
trouble.  His problems were in the shoulders and back.  

During the course of the current appeal, the veteran was 
afforded a VA examination in December 1999.  The veteran 
stated that he had experienced trouble with his back, 
shoulders, and neck over the last 25 years.  Sometimes there 
was stiffness of both hands.  The cervical spine had moderate 
muscle tone without spasms.  Extension was 10 degrees, 
flexion was 10 degrees, right and left lateral flexion to 
five degrees on either side, and rotation was to 25 degrees.  
The range of motion was accompanied by pain.  Both shoulders 
were normal looking.  There was no atrophy, but there was 
tenderness on palpation.  Range of motion on both sides 
revealed 160 degrees of abduction and 100 degrees of forward 
flexion.  External and internal rotation was 75 degrees.  The 
right hands were normal looking, without swelling or 
stiffness of the fingers.  Finger joints were fully mobile.  
The lumbosacral spine had loss of lumbar lordosis.  Muscle 
tone was moderate without spasm.  Extension was 20 degrees, 
flexion was 45 degrees, right and left lateral flexion was 20 
degrees, and rotation was 10 degrees.  The knees were stable, 
without tenderness or swelling.  The range of motion was from 
zero to 130 degrees.  X-ray studies of the right hand, right 
hip, and right shoulder were all normal.  However, a January 
2000 addendum stated that a bone scan suggested generalized 
degenerative changes throughout the spine, acromioclavicular 
joints, sternoclavicular joints, and knees.  

Private medical records dated from May 1999 to November 2000 
show that the veteran was treated for right shoulder pain in 
May 1999.  He was seen for back pain between September 2000 
and November 2000.  A September 2000 X-ray study noted 
moderate to marked degenerative spurring, and mild to 
moderate disc space narrowing at L4 to L5.  

The veteran underwent an additional VA examination in 
December 2002.  He reported that he had experienced pain in 
his shoulders and low back for the past three or four months, 
and that other joints such as his hands or knees could become 
involved.  On examination, the veteran walked without using a 
cane or back brace.  The cervical spine did not have 
scoliosis, and muscle tone was moderate without tenderness.  
The veteran had 10 out of 30 degrees of extension with pain, 
10 out of 30 degrees of flexion with pain, five out of 30 
degrees of lateral flexion with pain, and 20 out of 50 
degrees of rotation with complaints of pain.  There was 
evidence of incoordination, weakness, and functional loss due 
to pain.  There was no history of flare-up.  The shoulders 
were tender without swelling.  The bilateral range of motion 
findings were 120 degrees of abduction, 100 degrees of 
flexion, 60 degrees of external rotation, and 75 degrees of 
internal rotation.  There was some incoordination, weakness, 
and fatigability, but no complaint of pain resulting in 
functional impairment.  The wrists were normal looking with 
full range of motion.  The low back had tenderness on 
palpation.  Extension was 10 out of 30 degrees with pain.  
Flexion was 30 out of 80 degrees with pain.  Right and left 
flexion was 10 out of 30 degrees with pain, and right and 
left rotation was 10 degrees out of 30 with pain.  There was 
incoordination, weakness, and functional loss due to pain, 
but no history of flare-up.  The knees had tenderness along 
the medial joint line.  Range of motion was from zero to 130 
degrees.  There was no evidence of incoordination, weakness, 
fatigability, or functional loss due to pain, and there was 
no history of flare-up.  The diagnosis was history of 
multiple joint pain.  Currently, there was cervical 
spondylosis and degenerative arthritis in the lumbosacral 
spine with some limitation of motion, but no arthritis in the 
hands, wrists, shoulders, and knees.  The examiner opined 
that the veteran's lumbosacral spine disability was included 
as part of his multiple joint arthralgia.  No flare-ups were 
described.  

A review of the veteran's medical history reveals no 
indication that his arthralgia remains part of an ongoing 
disease process.  He was apparently hospitalized for episodes 
of arthralgia on two occasions during active service in the 
1940s.  Currently, the veteran's pains come and go, and also 
migrate from joint to joint.  However, his medical records 
have not shown an episode that can be considered a severely 
incapacitating exacerbation for many years.  The December 
2002 VA examination specifically stated that the veteran did 
not experience flare-ups.  Therefore, the Board finds that 
the veteran's disability is best evaluated under the portion 
of the rating code that addresses the chronic residuals of 
arthralgia.  This portion of the rating code indicates that 
for chronic residuals such as limitation of motion, the 
disability is rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Code 5002.  

The December 1946 rating decision which initially established 
service connection for the veteran's disability specifically 
cited the elbows, shoulders, wrists, knees, and ankles as the 
joints affected by the veteran's disability.  Therefore, any 
of these joints that manifest chronic residuals of arthralgia 
are to receive an individual evaluation.  In addition, the 
veteran has complained of low back pain since 1949, and VA 
has historically considered the low back symptoms in the 
evaluation of the veteran's disability.  The December 2002 VA 
examination specifically opined that the veteran's 
lumbosacral spine disability was the result of his service 
connected arthralgia.  Finally, although cervical spine pain 
was not noted until many years after discharge, the Board 
finds that given the nature of the veteran's systemic 
arthralgia, the preponderance of the evidence suggest that it 
is also the result of his service connected disability, and 
when the benefit of the doubt is resolved in favor of this 
veteran, it should also receive an individual evaluation.  
Therefore, the lumbar and cervical spine are both entitled to 
individual evaluations.  38 U.S.C.A. § 5107(b).  

The December 2002 VA examination revealed that the lumbar 
spine had 10 out of 30 degrees of extension, 30 out of 80 
degrees of flexion, 10 out of 30 degrees of lateral flexion 
bilaterally, and 10 out of 30 degrees of rotation 
bilaterally.  In addition, pain, incoordination, and weakness 
was noted.  Similar findings were recorded at the December 
1999 examination.  As the veteran retains only approximately 
one third of the motion of the lumbar spine, which is further 
limited by pain and other factors, the Board finds that this 
equates to severe limitation of motion of the lumbar spine, 
which is evaluated as 40 percent disabling.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Code 5292.  

Similarly, the Board notes that for the cervical spine, the 
veteran had 10 out of 30 degrees of extension, 10 out of 30 
degrees of flexion, five out of 30 degrees of lateral 
flexion, and 20 out of 50 degrees of rotation.  He had pain 
with all movements.  As the veteran retains only 
approximately one third of the motion of the cervical spine 
with pain, the Board finds that this results in severe 
limitation of motion of the cervical spine, which is 
evaluated as 30 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Code 5290.  

The normal range of motion for the shoulders is zero to 180 
degrees of abduction, zero to 180 degrees of flexion, and 
zero to 90 degrees of both internal and external rotation.  
Shoulder level is 90 degrees.  38 C.F.R. § 4.71a, Plate I.  
In order for the veteran to receive a 20 percent evaluation 
for limitation of motion of the arm, which is the lowest 
evaluation listed in the appropriate rating code, the motion 
must be limited to shoulder level.  38 C.F.R. § 4.71a, Code 
5201.  The December 2002 VA examination found that the 
bilateral range of motion for the shoulders was 120 degrees 
of abduction, 100 degrees of flexion, 60 degrees of external 
rotation, and 75 degrees of internal rotation.  There was 
some incoordination, weakness, and fatigability, but no 
complaint of pain resulting in functional impairment.  The 
December 1999 VA examination found even less limitation in 
the range of motion.  Therefore, even after consideration of 
potential limitation of function due to incoordination, 
weakness, fatigability, and pain, neither of the veteran's 
shoulders would warrant a compensable evaluation under the 
applicable rating code.  However, as there is some limitation 
in the range of motion, a 10 percent evaluation is still 
warranted for each shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Code 5002, 5201.  

The normal range of motion of the knees is from zero to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Limitation of flexion 
to 45 degrees, or limitation of extension to 10 degrees is 
required for a compensable evaluation for limitation of 
motion of the leg.  38 C.F.R. § 4.71a, Codes 5260, 5261.  
Both the December 1999 and the December 2002 examinations 
show that the veteran had range of motion from zero to 130 
degrees for each knee.  Even with consideration of additional 
impairment due to pain, weakness, fatigability, or 
incoordination, a compensable evaluation would not be 
warranted under the appropriate rating codes.  However, as 
the veteran does lack 10 degrees of full flexion, a 10 
percent evaluation is merited for each knee.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5260, 5261.  

The veteran's service connected disability included the 
wrists, where he still has complaints of pain.  However, both 
the December 1999 and the December 2002 examinations showed 
that he retains full range of motion.  Therefore, a 10 
percent evaluation cannot be awarded for these joints.  
Similarly, the original grant of service connection 
specifically stated that the elbows and ankles were included.  
However, the medical records have been negative for many 
years for complaints or findings concerning either of these 
joints.  There is no evidence to show limitation of motion at 
any of these joints.  Therefore, a 10 percent evaluation is 
not for assignment.  38 C.F.R. § 4.71a, Code 5002.

Total Rating

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and  occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating 
under the pertinent diagnostic code of the rating schedule is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In this case, in view of the Board's current decision 
regarding the evaluation of the veteran's multiple joint 
arthritis, his current service connected disabilities are as 
follows: Dysthymia, evaluated as 50 percent disabling; 
limitation of motion of the lumbar spine, evaluated as 40 
percent disabling; psychophysiological gastrointestinal 
reaction with duodenal ulcer, evaluated as 30 percent 
disabling; limitation of motion of the cervical spine, 
evaluated as 30 percent disabling; recurrent upper 
gastrointestinal bleeding with small duodenal diverticulum, 
evaluated as 10 percent disabling; impairment of the right 
shoulder, evaluated as 10 percent disabling; impairment of 
the left shoulder, evaluated as 10 percent disabling; 
impairment of the right knee, evaluated as 10 percent 
disabling; and impairment of the left knee, evaluated as 10 
percent disabling.  When these evaluations are combined, with 
application of the bilateral factor, the veteran's combined 
evaluation is 90 percent.  See 38 C.F.R. §§ 4.25, 4.26.  
Therefore, the scheduler requirements of 38 C.F.R. § 4.16(a) 
have been met.  

The record indicates that the veteran has a 12th grade 
education, and he last worked in June 1973.  Social Security 
Administration (SSA) records indicate that his stated reasons 
for leaving work included his service connected disabilities 
of general arthritis, nervousness, a stomach ulcer, and 
chronic bowel urgency.  The SSA determined that the veteran 
had severe psychophysiologic gastrointestinal reaction, mild 
chronic depression, and chronic anxiety, and that these 
disabilities combined to render him unable to engage in any 
substantial gainful activities.  Nonservice connected 
disabilities were not considered in reaching this decision.  

At the December 2000 hearing, the veteran noted that he was 
currently unemployed.  He attributed his retirement 
completely to his disabilities.  The veteran noted that his 
former job was a welding inspector at a car factory, but said 
he would be unable to currently perform this job due to the 
pain and limitation from his arthritis.  The stiffness of his 
hands made it difficult to do paperwork.  The veteran noted 
that he was unable to use the more potent forms of pain 
medication due to his ulcer.  When he was working, the 
veteran said that he frequently missed long periods of time 
because his disabilities acted against each other.  If he 
took pain medication, it would inflame his ulcer.  Otherwise, 
his arthralgia made it difficult to work.  The veteran said 
he was frequently hospitalized for his ulcer condition.  
Currently, the veteran was unable to do any but the easiest 
work around his home.  See Transcript.  

After review of the medical evidence and the veteran's 
contentions, the Board finds that his service connected 
disabilities combine to make him unable to secure or follow a 
substantially gainful occupation.  The record clearly shows 
that the veteran was forced to end his employment as a result 
of his service connected disabilities.  Although his most 
recent psychiatric examination showed great improvement with 
the veteran's dysthymia, his arthralgia has become much 
worse.  The Board believes that the veteran's disabilities 
preclude him from further employment, and a total rating 
based on individual unemployability is warranted.  


ORDER

The Board having determined that the veteran's multiple joint 
arthralgia warrants a 40 percent evaluation for limitation of 
motion of the lumbar spine, a 30 percent evaluation for 
limitation of motion of the cervical spine, a 10 percent 
evaluation for right shoulder impairment, a 10 percent 
evaluation for left shoulder impairment, a 10 percent 
evaluation for right knee impairment, and a 10 percent 
evaluation for left knee impairment, the appeal is granted to 
the extent indicated and subject to the controlling 
regulations governing the payment of monetary benefits. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

